Citation Nr: 9934796
Decision Date: 12/14/99	Archive Date: 02/08/00

DOCKET NO. 97-32 033               DATE DEC 14, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUES

1. Entitlement to service connection for prostatic hypertrophy.

2. Entitlement to service connection for right hand laceration.

3. Entitlement to service connection for right foot arthritis.

4. Entitlement to service connection for chronic headaches other
than as part of service connected psychiatric disorder.

5. Entitlement to service connection for bladder neck hypertrophy.

6. Entitlement to an increased rating for brachial plexopathy with
myofascial pain syndrome, currently evaluated as 40 percent
disabling.

7. Entitlement to an increased rating for L4-5 lumbar fusion,
currently evaluated as 20 percent disability.

8. Entitlement to an increased (compensable) rating for right foot
3rd metatarsal resection.

9. Entitlement to an increased (compensable) rating for ulcer
disease with hiatal hernia.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

B.E. Jordan, Counsel 

INTRODUCTION

The veteran had active military service from September 1964 to
September 1968 and July 1981 to November 1996.

This appeal to the Board of Veterans' Appeals (Board) arises from
a March 1997 rating decision of the Department of Veterans Affairs
(VA) Medical and Regional Office Center (M&ROC) in Wichita, Kansas.

The claims for service connection for right-hand laceration,
arthritis of the right foot, chronic headaches, bladder neck
hypertrophy, and increased ratings for

- 2 -

brachial plexopathy with myofascial pain syndrome, L4-5 lumbar
fusion, and right foot 3rd metatarsal resection, and ulcer disease
with hiatal hernia will be addressed in the remand portion of this
decision.

FINDINGS OF FACT

1. Prostatic hypertrophy cannot be dissociated from service.

2. The claim for service connection for chronic headaches other
than as part of service-connected psychiatric disorder is
plausible.

CONCLUSIONS OF LAW

1. Prostatic hypertrophy was incurred in active service. 38
U.S.C.A. 1110, 1131, 5107 (West 1991); 38 C.F.R. 3.303 (1999).

2. Service connection for headaches other than as part of service-
connected psychiatric disorder is well grounded. 38 U.S.C.A 5107(a)
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

The Board finds that the veteran's claim for service connection for
prostatic prostitis and for increased ratings are well grounded
within the meaning of 38 U.S.C.A. 5107(a). That is, the Board finds
that these claims are plausible. The Board is also satisfied, with
respect to such claims, that all relevant facts have been properly
developed.

3 -

With respect to the claim for service connection for headaches,
service medical records reflect that the veteran experienced
headaches on several occasions in December 1994. The diagnoses
included spinal tab headaches. The veteran related that the
headaches originated from the occipital area and extended down to
the neck. Post service medical records dated in February 1997
reflect a diagnosis of chronic daily headaches possibly related to
bilateral brachiaplexopathy. The Board finds that such evidence
satisfies the criteria for a well-grounded claim. However, further
development as set forth in the remand portion of this decision is
warranted.

II.

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated during service. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (1999). For the
showing of a chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the disease entity is
established, there is no requirement of evidentiary showing of
continuity. Continuity of symptomatology is required only where the
condition noted during service is not, in fact, shown to be chronic
or where the diagnosis of chronicity may be legitimately
questioned. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b).

In determining whether service connection is warranted for a
disability, VA is responsible for determining whether the evidence
supports the claim or is in relative equipoise, with the veteran
prevailing in either event, or whether a preponderance of the
evidence is against the claim, in which case the claim is denied.
38 U.S.C.A. 5107(b); Gilbert v. Derwinski,1 Vet. App. 49 (1990).

Service medical records reflect that the veteran was seen in
September, October, and December 1994 for urinary problems. The
symptoms included urinary frequency and hesitancy. The diagnoses
were bladder neck hypertrophy, unstable

4 -

bladder, poor bladder neck, and obstructive versus detrusor
instability. When examined by a service medical board in May 1996,
the veteran related a history of frequent or painful urination. The
Board notes, however, that there were no clinical findings with
respect to a urinary disability. A urinalysis was negative for
blood, white cells, or protein.

The report of VA compensation and pension examination (VA
examination) dated in February 1997 revealed complaints of urinary
frequency and blood in the urine and upon ejaculation. A physical
examination of the genitourinary systems revealed that there was no
CVA appreciable to percussion, that the prostate was mildly
enlarged with minimal irregularity, symmetrical overall, somewhat
finn, and nontender. The diagnosis was prostatic hypertrophy,
symptomatic, with noted hematospermia and recurrent urinary tract
infection, by history.

VA outpatient urology clinical records dated in June 1997 provide
that the veteran was seen for occasional bloody discharge. The
diagnosis was prostitis.

In December 1997, the veteran provided testimony at a hearing
before a hearing officer regarding his genitourinary disability.

Analysis

The Board has carefully considered the evidence of record. In so
doing, the Board finds the veteran's testimony credible. The Board
recognizes that the veteran developed a genitourinary disorder
while in service with symptoms including urinary frequency and
painful urination. In less than a year after the veteran separated
from service, he showed symptoms similar to those recorded in
service involving the genitourinary system and was diagnosed as
having prostatic hypertrophy. Although service medical records do
not reflect a diagnosis for prostatic hypertrophy, the Board cannot
dissociate the post service genitourinary symptoms from service.
According the veteran the benefit of doubt, the Board finds that
service connection for prostatic hypertrophy is warranted. 38
U.S.C.A. 5107(b); Gilbert v. Derwinski, supra. 

- 5

ORDER

Service connection for prostatic hypertrophy is granted.

Service connection for headaches is granted for the limited purpose
of well groundedness.

REMAND

As to the claim for service connection for residuals of right hand
laceration, service medical records confirm that the veteran
lacerated the right hand in early February 1984. At that time, the
wound was cleaned and sutured. Medical records dated in the later
part of February reveal that the veteran complained of numbness and
tingle. Objective findings revealed nerve damage to the right
thumb. The veteran reported diminished sensation to vibration over
both hands when examined by VA in February 1997. No clinical
studies were conducted and no diagnosis was entered with respect to
the claimed right hand disorder.

As to the claim for service connection for arthritis including
rheumatoid arthritis of the right foot, the Board notes that
X-ray's of the feet dated on January 10, 1992, revealed secondary
osteoarthritis of the right 3rd metatarsal phalangeal (MTP). X-rays
of the feet dated on January 13, 1992, were negative for any
significant bone abnormality. The veteran was seen several times in
1992 for right foot pain in 1992. The diagnoses included chronic
arthritis and chronic symmetric arthritis. When examined for a
service Medical Board evaluation the veteran noted a history of
arthritis, rheumatism, or bursitis.

As to the claim for service connection for bladder neck
hypertrophy, service medical records reflect that the veteran was
seen for urinary problems including

- 6 -


urinary frequency and hesitancy. The diagnosis included bladder
neck hypertrophy. In May 1996, the veteran related a history of
frequent or painful urination. Shortly, after service, the veteran
complained of similar symptoms including urinary frequency and
blood in the urine and upon ejaculation.

Based on the foregoing, the RO ordered a VA examination to include
findings and studies with respect to the claim for service
connection for right hand laceration, right foot arthritis, and
bladder neck hypertrophy. Accordingly, an examination was conducted
in February 1997. The Board notes, however, that the report of that
examination does not provide the requested findings and studies. In
a statement received in September 1997, the veteran asserted that
he had a scar in the area associated with the right hand laceration
and that the examiner failed to note such pathology. Thus, the
Board is of the view that another VA examination as indicated below
is warranted based on the aforenoted procedural efforts.

As to the claim for service connection for headaches, the veteran
contends that he is entitled to a separate disability evaluation.
In the March 1997 rating action, the RO granted service connection
for headaches, but combined it with the grant of service connection
for depression. As the basis of that determination, the RO
considered the headaches as part of a neuropsychiatric disability
as was determined in an August 1996 which granted service
connection for pain syndrome and sleep disorder for vocational
rehabilitation purposes.

Service medical records reflect that the veteran experienced
headaches on several occasions in December 1994. The diagnoses
included spinal tab headaches. The veteran described the headaches
as beginning from the occipital area and extending down to the
neck. A VA examination dated in February 1997 provides a diagnosis
of chronic daily headaches possibly related to bilateral
brachiaplexopathy. In view of foregoing, the Board is of the view
that another VA examination to determine the etiology of the
veteran's headaches would be helpful.

The veteran was service connected for brachial plexopathy in March
1997 based on service medical records that provided a diagnosis of
bilateral brachial plexopathy,

- 7 -

resolving, myofascial pain syndrome resembling fibromyalgia and a
VA examination dated in February 1997 that included a diagnosis of
left upper extremity, possible ulnar distribution at elbow (cubital
tunnel).

Subsequent VA medical records reflect an increase in the severity
of the service-connected brachial plexopathy. VA outpatient
treatment records dated in June, July, and October 1997 show that
the veteran experienced cervical pain and intermittent numbness in
the hand. The veteran related that he had limitations looking up,
that he must sit in chairs and sleep in certain positions to
minimize the neck pain. A computed tomography (CT) of the cervical
spine dated in November 1997 revealed narrowing at C3-4 level of
the spine with sclerotic changes. A magnetic resonance image (MRI)
also dated in November 1997 showed no evidence of herniation or
spinal cord involvement but confirmed degenerative changes. The
treatment records also show that the veteran had difficulty lifting
his arms. The diagnoses included neck pain and fibromyalgia.

At a personal hearing dated in December 1997, the veteran testified
that the symptoms associated with his brachial plexopathy
disability were more disabling than currently evaluated. The
veteran indicated that his problems primarily stemmed from the left
hand.

In a July 1998 rating action, the RO increased the veteran's
disability evaluation to 40 percent pursuant to 38 C.F.R. 4.124a,
Diagnostic Code (DC) 8510. That evaluation became effective in
December 1996. The RO considered the symptoms relating to the neck
and arms with the evaluation of the brachial plexopathy with
myofascial pain syndrome.

In light of the foregoing, the Board is of the view that a VA
examination to determine the current level of severity of the
service-connected brachial plexopathy complex is required.

With respect to the service-connected back disability, the veteran
testified that his symptoms include decreased range of motion of
the lumbar spine and pain. The

- 8 -

Board notes that the only VA compensation and pension examination
which was conducted in February 1997 provides that the veteran had
limitation of motion on flexion. However, the examiner did not
provide the range of motion measurements. Subsequent VA outpatient
treatment records show the lumbar fusion hardware to be laterally
displaced and that a computed tomography revealed a bulging
annulus. These records do not provide complete range of motion
findings. Although the RO increased the veteran's disability
evaluation to 20 percent based on the aforenoted, the Board is of
the view that a VA examination to determine the current level of
severity of the veteran's low back disability as set forth below.

As to the claim for an increased rating for ulcer disease with
hiatal hernia, the veteran asserts that his disability is more
disabling than currently evaluated. When the RO assigned the
noncompensable evaluation for ulcer disease hiatal hernia, it based
its determination partly on the report of a VA examination dated in
February 1997 (the most current VA examination of record) which
showed a history of peptic ulcers. At the time of the examination,
the gastrointestinal disorder was a,symptomatic; however, rare
dyspepsia was reported.

At the personal hearing the veteran testified that he experienced
symptoms associated with the service-connected gastrointestinal
disorder. Specifically, the veteran stated that he awoke in the
middle of the night because his stomach would feel empty and that
eating often made him feel nauseous. Based on the foregoing, the
Board is of the view that the veteran's testimony suggests an
increase in the severity of the gastrointestinal disorder. Thus, a
VA examination to determine the current level of severity of the
disability would be helpful in this matter.

The VA has a duty to assist the veteran in the development of facts
pertinent to his claim. 38 U.S.C.A. 5107(a). The United States
Court of Veterans Appeals has held that the duty to assist the
veteran in obtaining and developing available facts and evidence to
support his claim includes obtaining adequate VA examinations. This
duty is neither optional nor discretionary. Littke v. Derwinski, 1
Vet. App. 90 (1990). This duty also includes providing additional
VA examinations by a specialist when recommended. Hyder v.
Derwinski, 1 Vet. App. 221 (1991). The

- 9 - 

fulfillment of the statutory duty to assist includes conducting a
thorough and contemporaneous medical examination, one which takes
into account the records of prior medical treatment, so that the
evaluation of the claimed disability will be a fully informed one.
Green v. Derwinski, 1 Vet. App. 121 (1991)

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should contact the veteran and request that he identify
the names, addresses, and approximate dates of treatment for all VA
and non-VA health care providers who have currently treated him for
right hand laceration,, right foot arthritis, chronic headaches,
bladder neck hypertrophy, service-connected brachial plexopathy,
L4-5 lumbar fusion, right foot 3rd metatarsal resection, and ulcer
disease with hiatal hernia. With any necessary authorization from
the veteran, the RO should attempt to obtain copies of pertinent
treatment records identified by the veteran which are not currently
of record.

2. Thereafter, the veteran should be afforded the following VA
examinations by a board certified specialists, if available as set
forth below. The claims folder and a copy of the Remand should be
available to the examiner for review prior to the examinations.

a. An examination by a board certified orthopedist and neurologist,
if available, to determine the nature and extent of any residuals
of the right hand laceration to include scanning, the nature and
extent of any right foot arthritis, the current level of severity
of the right foot 3rd metatarsal

- 10-


resection. All indicated studies, including x-rays, should be
performed. With respect the right hand disorder, the examiner
should provide a description of any associated scarring, if found.
With respect to any right hand disorder found including any
scarring, the examiner is requested to provide an opinion as to
whether it is at least as likely as not that such is related to
service. With respect to any right foot disorder found including
arthritis, the examiner is requested to provide an opinion as to
the etiology of such to include whether it is at least as likely as
not that such disorder is related to service or is caused or
chronically worsened by service-connected 3rd metatarsal resection.

b. An examination by a board certified orthopedist and neurologist
to determine the current level of severity of service- connected
brachial plexopathy with myofascial pain syndrome, L4-5 fusion of
the lumbar spine, and right foot 3rd metatarsal resection. Any
necessary tests or studies, including X-rays, should be conducted.
Tests of joint movement against varying resistance should be
performed by the orthopedist. The extent of any incoordination,
weakened movement and excess fatigability on use should also be
described by the examiner.

- 11 -

The orthopedist should be requested to identify any objective
evidence of pain or functional loss due to pain. The examiners
should also express an opinion concerning whether there would be
additional limits on functional ability during flare-ups (if the
veteran describes flare-ups), and, if feasible, express this in
terms of additional degrees of limitation of motion during flare-
ups. If this is not feasible, the examiner should so state.

c. An examination to determine the nature and extend of his chronic
headaches other than as part of service-connected psychiatric
disability. All indicated studies should be performed. The examiner
should provide an opinion to the etiology of the headaches to
include whether it is at least as likely as not whether the
headaches are related to service or are caused or chronically
worsened by service-connected disability.

d. An examination by a board certified urologist, if available, to
determine the nature and extent of any bladder neck hypertrophy
found to be present. All indicated studies should be performed. The
examiner should provide an opinion regarding the etiology of such
to determine whether it is at least as likely as

- 12 -

not that any bladder neck hypertrophy found to be present is caused
by service.

e. An examination by board certified internist, if available, to
determine the current level of severity service-connected ulcer
disease with hiatal hernia. All indicated studies should be
performed. The examiner should provide findings with respect to
vomiting, hematemesis, melena, anemia or weight loss productive.

A complete rationale should be given for all opinions and
conclusions expressed.

5. Thereafter, the RO should review the examination reports and
opinions and determine if they are adequate for rating purposes and
in compliance with this Remand, If not, they should be returned for
corrective action. Stegal v. West, 11 Vet. App. 268 (1998).

6. In light of the additional evidence obtained pursuant to the
requested development, the RO should reevaluate the claims for
service connection for right hand laceration, right foot arthritis,
chronic headaches other than as part of service-connected
psychiatric disorder, for bladder neck hypertrophy and the claims
for increased ratings for brachial plexopathy, L4-5 lumbar fusion,
right foot 3rd metatarsal resection, and ulcer disease with hiatal
hernia.

If the benefits sought on appeal are not granted to the
satisfaction of the veteran, a Supplemental Statement of the Case
should be issued and the veteran and his

13 -

representative provided with an opportunity to respond. Thereafter,
the case should be returned to the Board for further consideration,
if otherwise in order. By this REMAND, the Board intimates no
opinion as to the final outcome warranted. No action is required of
the veteran until he is otherwise notified by the RO.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the Ros to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

- 14 -



